DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/21 is being considered by the examiner.

				Claim Status
Claims 1-10 and 12-14 are pending and claim 11 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Medina (US Pub 2012/0232469), in view of Robinson (US Pub 2003/0138349), and further in view of Kennedy (US Pub 2007/0080063).

Regarding Claim 1, Medina teaches a blood treatment apparatus ((In Fig. 2 and in paragraph [0093], a cassette interface 110 that abuts a disposable PD cassette 112 when the cassette 112 is disposed within a cassette compartment 114 formed between the cassette interface 110 and the closed door 108) comprising: 
an actuator-sensor plate configured to support a fluid cassette during use of the blood treatment apparatus (Referring also to FIG. 2, the PD cycler 102 includes a housing 106, a door 108, and a cassette interface 110 that abuts a disposable PD cassette 112 when the cassette 112 is disposed within a cassette compartment 114 formed between the cassette interface 110 and the closed door 108.), 
the actuator-sensor plate including at least one integrated actuator configured to interact with the fluid cassette while the fluid cassette is connected to the blood treatment apparatus ([0095] FIG. 3 shows a more detailed view of the cassette interface 110 and the door 108 of the PD cycler 102. As shown, the PD cycler 102 includes actuators 133A, 133B having hexagonal keys 134A, 134B disposed within ports 136A, 136B formed in the cassette interface 110.); 

a second alignment pin extending from the actuator-sensor plate (Fig. 3, note the pin extending from the left side of plate below the first pin, no number is indicated on the fig. for this pin or protrusion), 
wherein the first alignment pin is configured to engage with a first alignment opening defined by the fluid cassette and the second alignment pin is configured to engage with a second alignment opening defined by the fluid cassette (note corresponding openings in Fig. 3 across from the first protrusion or pin and the second protrusion or pin), 
Medina is silent to wherein the first alignment pin comprises an alignment diameter and a snap-in diameter, wherein the alignment diameter is closer to the actuator- sensor plate than the snap-in diameter.
Robinson teaches in paragraph [0082] and in Fig. 2 cassette 26 can have alignment holes (or pins) which mate with pins (or holes) of the front panel 14. In this embodiment it is properly positioned by the hole/pin mating. Any desired structural method, a door, snap fasteners, bolts, etc., can be used to fasten the cassette 26 in the latched position.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have configured the first alignment pin and the second alignment pin to comprise an alignment diameter and a snap-in diameter, as taught by Robinson, wherein the alignment diameter is closer to the actuator- sensor plate than 
Modified Medina is silent to and a portion of the first alignment pin lying between the alignment diameter and the snap-in diameter has a diameter that is less than each of the alignment diameter and the snap-in diameter and wherein the alignment pin’s largest diameter is the alignment diameter.   
Kennedy teaches in the related art of an alignment apparatus. Figs. 3 and 4A, [0041] In one embodiment, as shown, the alignment features include a pair of alignment pins 430 on interface array 124 and a complementary pair of alignment holes 318 on base unit 110. Alignment pins 430 are configured to engage alignment holes 318 when electrode alignment device 100 is in the closed position. [0042] Features may be added to alignment holes 318 and alignment pins 430 to further aid engagement of the alignment features when electrode alignment device approaches the closed position. For example, the top edge of alignment holes 318 may include lead-in chamfers 320 to help guide alignment pins 430 into alignment holes 318. In addition, or as an alternative, tip chamfers 434 may be included at alignment pin tips 432 also to help guide alignment pins 430 into alignment holes 318. Note in Figs. 4A and 6B for example the alignment diameter is the where 426 is and is the largest diameter or the alignment diameter and the snap-in diameter is a bottom portion and is angled downward.
.

Regarding Claim 2, modified Medina teaches the blood treatment apparatus according to claim 1, wherein the second alignment pin also comprises the alignment diameter and the snap-in diameter (Robinson teaches in paragraph [0082] and in Fig. 2 cassette 26 can have alignment holes (or pins) which mate with pins (or holes) of the front panel 14. In this embodiment it is properly positioned by the hole/pin mating. Any desired structural method, a door, snap fasteners, bolts, etc., can be used to fasten the cassette 26 in the latched position.)


Regarding Claim 3, modified Medina teaches the blood treatment apparatus according to claim 2, wherein the first and second alignment pins are dimensionally 

Regarding Claim 4, modified Medina teaches the blood treatment apparatus according to claim 1, wherein the first and second alignment pins each extend perpendicularly to the actuator-sensor plate (See Fig. 3, the first and second protrusions or pins extending from the left side are attached to the actuator-sensor plate. This is the side where the device would be actuating from).    

Regarding Claim 5, modified Medina teaches the blood treatment apparatus according to claim 1, wherein the first and second alignment pins are each rotationally symmetrical (Medina teaches in Fig. 3 the pins or protrusions on the left side are rotationally symmetrical. These are shown as hemispheres).  

Regarding Claim 6, modified Medina teaches the blood treatment apparatus according to claim 1, wherein the actuator-sensor plate supports the fluid cassette on a portion of the actuator-sensor plate that is planar (Medina teaches As shown, the PD cycler 102 includes actuators 133A, 133B having hexagonal keys 134A, 134B disposed within ports 136A, 136B formed in the cassette interface 110. The key support the cassette 112. [0096] When the cassette 112 (shown in FIGS. 2 and 4-8) is loaded in the cassette compartment 114 between the cassette interface 110 and the door 108 of the PD cycler 102, the hexagonal keys 134A, 134B of the actuators 133A, 133B matingly engage hexagonal recesses 175A, 175B formed in plungers 161A, 161B of the cassette 112.).  

Regarding Claim 12, modified Medina teaches the blood treatment apparatus according to claim 1, wherein the first alignment pin has a rounded front peripheral edge (See Fig. 3, hemisphere shape of pins or protrusions on left side is rounded on a peripheral edge).  

Regarding Claim 13, modified Medina teaches the blood treatment apparatus according to claim 1. 
While Kennedy teaches in Fig. 4A a diameter and a height of alignment pins, modified Medina is silent to wherein a height of the alignment diameter portion of the first pin is within a range of 0.1 to 0.5 times of the alignment diameter.  
Regarding changes in size and proportion, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IVA).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have configured the at least one of the first alignment pin or the second alignment pin to be a height within a range of 0.1 to 0.5 times of its alignment diameter in the device, as taught by modified Medina.

Claim 14, modified Medina teaches the blood treatment apparatus according to claim 1, wherein the first alignment pin has a central flat front area (Medina teaches see Fig. 3, the front area of the first alignment pin or the second pin is flat).

Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Medina (US Pub 2012/0232469), in view of Robinson (US Pub 2003/0138349), Kennedy (US Pub 2007/0080063), and further in view of Beden (WO 2003/101510).

Regarding Claim 7, modified Medina teaches the blood treatment apparatus according to claim 1.
Modified Medina is silent to further comprising a mat disposed on the actuator-sensor plate such that the fluid cassette rests on the mat while the fluid cassette is connected to the blood treatment apparatus.  
Beden teaches in the related art of device for treating a medical fluid. In Claim 12, the device characterized in that between the cassette and the machine block an elastic mat is arranged. The side of the machine block facing the cassette is covered with a soft elastomer mat, not shown here, which seals the cassette 10 after pressing has taken place. A more detailed description of this elastomer mat has already been given in German patent application 101 57 924 by the same applicant, to which reference is made here in full. With the exception of the edge area and some safety weldments, the cassette 10 does not contain any channel seals. Therefore, the sealing of all flow paths and channels must be done by pressing. For this purpose, the cassette has sealing beads 52 on the channel edges, which have already been described above 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed a mat, as taught by Beden, in the device of modified Medina, in order to allow an air suction, as taught by Beden, on page 9, line 366.

Regarding Claims 9 and 10, modified Medina teaches the blood treatment apparatus according to claim 7.
Modified Medina is silent to further comprising a door that can be closed to press the fluid cassette against the mat during the use of the blood treatment apparatus and wherein, while the door is closed, surfaces of the door that 40Atty. Docket No. 23456-0084002 / 130096US02 press against the fluid cassette are parallel to the actuator- sensor plate.  
Beden teaches in the related art of device for treating a medical fluid. In Fig. 3, a door 106 is hinged on the frame 104 and, on the other hand, the machine block 108 is guided in the frame. By means of the frame 104, all forces occurring between the door 106 and the interior of the device are absorbed, namely the door hinge, door lock, pressing actuator and the rear wall. The frame also contains the latch for the door 110. The cassette 10 is received between the door 106 and the machine block 108, as shown in FIGS. 8 and 9, and is sealed by pressing. The cassette area of the machine contains sensor elements that determine whether a cassette is correctly positioned in the liquid treatment machine. These or other sensor elements can be designed in such 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a door that can be closed to press the fluid cassette against the mat during the use of the blood treatment apparatus and wherein, while the door is closed, surfaces of the door that 40Atty. Docket No. 23456-0084002 / 130096US02 press against the fluid cassette are parallel to the actuator- sensor plate, as taught by Beden, in the device of modified Medina, in order to allow for opening and closing and locking, as taught by Beden, page 8, lines 320-322.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Medina (US Pub 2012/0232469), in view of Robinson (US Pub 2003/0138349), Kennedy (US Pub 2007/0080063), Beden (WO 2003/101510), and further in view of Gunther (WO 2009/033511).
Regarding Claim 8, modified Medina teaches the blood treatment apparatus according to claim 7.
Modified Medina teaches wherein the first and second alignment pins each extend through the mat.  
Gunther teaches in the related art of medical fluid and medical cassette. FIG. 3 shows a second exemplary embodiment of the present invention, in which the fluidic contacting does not take place from the hard part 20, but from the side of the mat. In this case, an opening is provided in the mat 15.
. 

Response to Arguments
Applicant’s arguments, see page 5, filed 12/9/21, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claims 1-14 has been withdrawn. 

Applicant's arguments filed 12/9/21 have been fully considered but they are not persuasive. 
First, Applicant argues regarding claim 1 on page 5 that the first and second alignment pins are configured to engage with corresponding alignment openings of a fluid cassette. Applicant argues on page 6 that the openings identified in Medina’s Fig. 3 are not openings “defined by the fluid cassette”. Instead, the openings are defined by the door 108. 
In response, the examiner respectfully disagrees. The examiner notes in claim 1, line 2, regarding the “fluid cassette” term, the sensor plate is configured to support a fluid cassette where the cassette and its corresponding features are not positively recited as part of the body of the treatment apparatus and therefore do not further limit the structure. This would apply to the other claims that state “fluid cassette” including claim 7 for example. The examiner further notes that the prior art of Medina teaches a 

Second, Applicant argues the prior art of Robinson does not disclose specific types of alignment pins. 
In response, Examiner notes that alignment pins are known in the art for aligning two structures. The prior art of Robinson was applied to indicate alignment pins in use in a medical cassette.

Third, Applicant argues Kennedy’s pins serve for “alignment of electrode pins” and are not in the same art.
In response, Examiner notes the prior art of Kennedy was applied to teach the shape and size of the diameters of the alignment pin and was applied to solve the same . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798